IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: SESSIONS OF THE SUPREME             :   No. 525
       COURT OF PENNSYLVANIA               :   Judicial Administration Docket
       FOR THE YEAR 2021                   :

                                 AMENDED ORDER

PER CURIAM:

       AND NOW, this this 3rd day of May, 2021, it is hereby ordered that the order at
No. 525 Judicial Administration Docket, dated December 11, 2019, listing the
argument/administrative sessions of the Supreme Court of Pennsylvania for the year
2021 is amended as follows:


      Harrisburg                       September 20th through September 24th

      Pittsburgh                       October 25th through October 29th

      Philadelphia                     December 6th through December 9th